In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00029-CV
______________________________


THE NORTHERN TEXAS/NORTHERN LOUISIANA SYNOD, EARL                
        ELIASON AND MARK B. HERBENER, Appellants
 
V.
 
JANE ALFRED DOE, ET AL., Appellees


                                              

On Appeal from the 71st Judicial District Court
 Harrison County, Texas
Trial Court No. 02-0157


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            The Northern Texas/Northern Louisiana Synod, Earl Eliason, and Mark B. Herbener,
appellants, have appealed from a judgment rendered against them in this civil lawsuit filed by Jane
Alfred Doe, et al. According to Northern Texas' docketing statement, the trial court rendered
judgment  October  29,  2004,  following  a  jury  trial.   Northern  Texas  filed  a  notice  of  appeal
January 26, 2005.        
            The clerk's record and reporter's record were due to be filed with this Court February 28,
2005. See Tex. R. App. P. 35.3.  Northern Texas does not claim to be indigent, and was thus
responsible for paying or making adequate arrangements to pay the costs for preparing the records. 
See Tex. R. App. P. 35.3(a), (b); 37.3(b), (c).  On June 14, 2005, we contacted Northern Texas by
letter.  We gave appellants an opportunity to cure the defect and warned them that, if we did not
receive an adequate response within ten days, this appeal would be subject to dismissal for want of
prosecution.  See Tex. R. App. P. 42.3(b), (c).  
            No record has been filed, and despite our warning, Northern Texas has provided this Court
with no information to indicate that a record will be provided. 
 
 
 
 
            Pursuant to Tex. R. App. P. 42.3(b), we dismiss the appeal for want of prosecution.  
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          July 7, 2005
Date Decided:             July 8, 2005